Citation Nr: 0816868	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2006, a statement of the case was issued 
in April 2006, and a substantive appeal was received in May 
2006.  


FINDING OF FACT

The veteran did not have service during a period of war.


CONCLUSION OF LAW

The veteran is not eligible for non-service-connected 
disability pension. 38 U.S.C.A. §§ 1501(4), 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim for nonservice-connected disability 
pension, the Board finds that no further action is necessary 
to comply with VA's duties to notify and assist the veteran 
under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). The veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Criteria & Analysis

A veteran of a period of war may be eligible for non-service- 
connected disability pension, i.e., pension for veterans who 
are permanently and totally disabled from nonservice- 
connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  
The veteran's period of service, from April 1955 to April 
1957, is not included in any period of war, as defined for VA 
benefits purposes in 38 U.S.C.A. § 1501(4) and 38 C.F.R. 
§ 3.2.  The veteran does not dispute the dates of service 
shown in his service separation document, DD Form 214.  As 
the veteran did not have service during a period of war, he 
is not eligible for nonservice-connected disability pension.




ORDER

Entitlement to nonservice-connected disability pension is not 
warranted.

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


